t c memo united_states tax_court estate of henry h stick deceased margaret stick parisi executrix petitioner v commissioner of internal revenue respondent docket no filed date d’s trust the residual beneficiary of his estate took out a loan to pay the estate_tax liability the estate deducted the interest on the loan as an administration expense under sec_2053 i r c held the interest is not deductible because the estate has not shown that the loan was necessary margaret stick parisi for petitioner terry serena for respondent memorandum opinion nims judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of henry h stick estate after concessions the sole issue for decision is whether the estate is entitled to deduct the interest on a loan incurred to pay its federal and state estate_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code as in effect on the date of the decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference ms parisi resided in massachusetts when she filed the petition henry h stick decedent died testate on date when he was domiciled in montgomery county ohio decedent’s last will and testament named the henry h stick trust trust as residual beneficiary of his estate on date the trust borrowed dollar_figure from the stick foundation for the purpose of satisfying the estate’s federal and state estate_tax liabilities loan the principal of the loan was to be repaid after years with dollar_figure percent interest accruing and to be paid annually on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return the estate’s assets included dollar_figure in mutual_fund investments reported on schedule b stocks and bonds dollar_figure cash in decedent’s checking account dollar_figure in refunds of decedent’s federal_income_tax dollar_figure in life_insurance_proceeds dollar_figure in american depository receipts and dollar_figure in additional mutual_fund investments reported on schedule f other miscellaneous property not reportable under any other schedule the estate also held nonliquid assets totaling dollar_figure which included real_property worth dollar_figure and stock in the henry h stick l l c worth dollar_figure the estate reported funeral and administration_expenses of dollar_figure which included dollar_figure of interest on the loan interest_expense the estate reported a federal estate_tax liability of dollar_figure the trust filed form sec_1041 u s income_tax return for estates and trusts for and and also claimed deductions for the interest on the loans to pay the estate_tax on date respondent issued a notice_of_deficiency determining an estate_tax deficiency in the notice respondent disallowed the interest_expense among other things and determined a dollar_figure deficiency a timely petition was filed date discussion sec_2053 provides that the value of a decedent’s taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered respondent’s first argument is that sec_642 prohibits the estate from claiming a deduction under sec_2053 for the interest_expense because the trust claimed income_tax deductions for the same expense sec_642 however was promulgated to disallow an income_tax deduction to an estate or any other person which includes a_trust unless the estate waives its right to the sec_2053 estate_tax deduction that section was not intended to address or pertain to the estate’s entitlement to an estate_tax deduction see estate of keitel v commissioner tcmemo_1990_416 revrul_81_287 1981_2_cb_183 respondent next argues that the estate is not entitled to an interest_deduction under sec_2053 because it had sufficient liquid_assets to pay its estate_tax liabilities and its funeral and administration_expenses obligations without borrowing to pay those obligations sec_20_2053-3 estate_tax regs provides that the amount of deductible administration_expenses is limited to those expenses which are actually and necessarily incurred in the administration of the estate see also 57_tc_288 the estate did not present evidence as to the amount of its state estate_tax liability and did not provide a computation of its federal estate_tax liability without the interest_expense_deduction there was no showing that it was actually necessary to borrow in order to meet its obligations having failed to show the necessity to borrow the estate has not shown that respondent’s determination was in error see rule 290_us_111 in addition on the basis of the information available in the stipulated record it appears that the estate did have sufficient liquidity to meet its obligations the estate_tax_return reported liquid_assets totaling dollar_figure excluding the interest_expense the estate reported funeral and administration_expenses of dollar_figure and would have had a federal estate_tax liability approximating dollar_figure although the amount of the estate’s state estate_tax liability was not established in the record on brief it was indicated that its liability was dollar_figure adding these three figures together the estate would have had total obligations of only dollar_figure thus the estate’s liquid_assets appear to have exceeded its obligations by dollar_figure accordingly we hold that the estate is not entitled to an administration expense deduction for interest under sec_2053 to reflect the foregoing decision will be entered under rule
